Case: 20-10790     Document: 00515794014         Page: 1     Date Filed: 03/24/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 24, 2021
                                  No. 20-10790                             Lyle W. Cayce
                                Summary Calendar                                Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jonathan Aaron Leal,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-238-1


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Pursuant to a written plea agreement, Jonathan Aaron Leal pleaded
   guilty to conspiracy to possess with intent to distribute 50 grams or more of
   a mixture or substance containing methamphetamine. The district court




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10790      Document: 00515794014           Page: 2    Date Filed: 03/24/2021




                                     No. 20-10790


   sentenced Leal below the guidelines range to 270 months of imprisonment.
   He now appeals his sentence.
          While the Government asserts that Leal’s appeal is barred by the
   appeal waiver in his plea agreement, Leal argues that he is entitled to appeal
   because the district court imposed a sentence above the statutory maximum
   punishment and imposed an illegal sentence. “This court reviews de novo
   whether an appeal waiver bars an appeal.” United States v. Keele, 755 F.3d
   752, 754 (5th Cir. 2014).
          Leal’s sentence did not exceed the 40-year statutory maximum, and
   there is no language in the appeal waiver that would suggest that “a sentence
   exceeding the statutory maximum punishment” should have a definition
   beyond its ordinary and natural meaning. See United States v. Cortez, 413 F.3d
   502, 503 (5th Cir. 2005); see 21 U.S.C. § 841(a)(1), (b)(1)(B). Moreover, we
   decline to consider an appeal waiver exception for challenging an illegal
   sentence. See United States v. Barnes, 953 F.3d 383, 388-89 & n.11 (5th Cir.),
   cert. denied, 141 S. Ct. 438 (2020); Keele, 755 F.3d at 756-57.
          Under the plain language of the appeal waiver provision, Leal waived
   the right to appeal his sentence. He does not contend that the appeal waiver
   was unknowing or involuntary, and his claim of sentencing error does not fall
   within any exceptions to the appeal waiver. Thus, Leal’s appeal waiver
   clearly bars his remaining claims. See United States v. Bond, 414 F.3d 542,
   544 (5th Cir. 2005). The appeal is DISMISSED.




                                          2